DETAILED ACTION
1.	This communication is in response to the amendment filed on 6/15/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-22 are allowed.


Reasons for allowance
2.	With respect to claims 1 and 12 the prior art does not teach or fairly suggest determining that one or more flags, of the set of flags, are set; and based on the first sub-operation of the particular key-value pair operation determining that the one or more flags of the particular key-value pair are set, the first process aborting a second sub-operation of the particular key-value pair operation; wherein the method is performed by one or more computing devices.

	With respect to claims 8 and 19 the prior art does not teach or fairly suggest relocating a plurality of key-value pairs, in the key-value store, from the first hash table to the second hash table; while relocating the plurality of key-value pairs from the first hash table to the second hash table, maintaining both the first hash table and the second hash table; while both the first hash table and the second hash table are being maintained, servicing: one or more first RDMA requests, from the one or more clients, for the first hash table, and one or more second RDMA requests, from the one or more clients, for the second hash table; and after relocating the plurality of key-value pairs from the first hash table to the second hash table, deallocating the first hash table; wherein the method is performed by one or more computing devices.

	Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 18, 2022